DETAILED ACTION
Claims 2-19 are pending in the present application. An amendment was filed 21 December 2021. Claims 2-17 were amended, and new claims 18-19 were added. Claim 1 was cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim omits a period, see line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-19 are rejected under 35 U.S.C. 102(b) as being anticipated by Baird et al. US Patent Application Publication No. 2002/0188603 A1.

Regarding claim 2, Baird et al. teaches a machine implemented method comprising:
	receiving a first search query in a first search input field displayed by a device, performing a first search in response to the first search query and displaying first search results from the first search [note: paragraph 0030 “the text to search for is indicated in some fashion, the user will trigger the search or activate the text… this can happen in several ways, such as click the mouse (right, left, middle, etc.); key sequence (F12, etc.); menu item; main application menu…”; paragraph 0031 “search action is initiated, the search may occur immediately based on the selected text and bring up the results…prompt the user for more information to fine tune the search actions” (i.e. a refinement may be initiated as a second search process) ];
	receiving a selection of an object in the first search results [note: paragraph 0029-0032 “selection of text or other data” ];
displaying text from the object within a text processing application in response to the selection of the object [note: paragraph 0034 display search results; Figure 2 “Select Text” note element 100 ]; 
	receiving, within the text processing application, a selection of an input for a second search [note: Figure 2 note element 102; “the selection of this text can be done by methods currently known in the art such as highlighting the text” see paragraph 0010; paragraph 0025 “the user selects text which may be present in a document being used in a word processor … text selection may be automatic, programmed or learned”];
	performing the second search using the input for the second search [note: Figure 2 element (104) perform search; paragraph 0026]. 
	displaying, within the text processing application, second search results from the second search [note: Figure 2 (106) return search results; paragraph 0026 “after the text has been selected and activated, the search is typically performed as indicated by configuration settings or by the user … search may be performed on an Internet search engine or over the Internet or through various other types of databases or networks, including but not limited to, intranets and extranets” (i.e. system wide search ability); paragraph 0036 system is integrated with operating system so as to be available to all applications or may be application specific search; paragraph 0034 results may be displayed in a custom  interface].

	Regarding claim 3, “wherein the selection of the input is through a pop-up menu …” [note:       paragraph 0027 pop up window as a display option for selecting data; also paragraphs 0029-0030].

	Regarding claim 4, “wherein the first search is performed through metadata for a plurality of different files…” [note: paragraph 0015 searches are performed using metadata and capable of searching image files, sound, MPEG files or other file types that may exist].

	Regarding claim 18: “wherein the first search results and the first search input field are displayed by a first application which is different than the text processing application.” [note: paragraph 0034 display results; paragraph 0035 system may interface with multiple applications; and paragraph 0040 means for customization].

	The limitations of claims 15-17 parallel claims 2-4; therefore, they are rejected under the same rationale.

	Regarding claim 5, Baird et al. teaches a machine implemented method comprising:
	receiving a first search query in a first search input field displayed by a device, performing a first search in response to the first search query and displaying first search results from the first search [note: paragraph 0012 invention described with respect to word processing applications (i.e. text applications) however other implementations can apply]; paragraph 0030 “the text to search for is indicated in some fashion, the user will trigger the search or activate the text… this can happen in several ways, such as click the mouse (right, left, middle, etc.); key sequence (F12, etc.); menu item; main application menu…”; paragraph 0031 “search action is initiated, the search may occur immediately based on the selected text and bring up the results…prompt the user for more information to fine tune the search actions” (i.e. a refinement may be initiated as a second search process) ];
	receiving a selection of an object in the first search results [note: paragraph 0029-0032 “selection of text or other data” ];
displaying content within within an application in response to the selection inf the first search results [note: paragraph 0034 display search results; Figure 2 “Select Text” note element 100]; and
	receiving, within the application, a selection of an input for a second search [note: Figure 2 note element 102; “the selection of this text can be done by methods currently known in the art such as highlighting the text” see paragraph 0010; paragraph 0025 “the user selects text which may be present in a document being used in a word processor … text selection may be automatic, programmed or learned”];
	performing the second search using the input for the second search [note: Figure 2 element (104) perform search; paragraph 0026]. 
	displaying, within the text processing application, second search results from the second search [note: Figure 2 (106) return search results; paragraph 0026 “after the text has been selected and activated, the search is typically performed as indicated by configuration settings or by the user … search may be performed on an Internet search engine or over the Internet or through various other types of databases or networks, including but not limited to, intranets and extranets” (i.e. system wide search ability); paragraph 0036 system is integrated with operating system so as to be available to all applications or may be application specific search; paragraph 0034 results may be displayed in a custom  interface; paragraph 0036 system is integrated with operating system so as to be available to all applications or may be application specific search (i.e. system wide search).]

	 Regarding claim 6, “wherein the second search is launched from within the application” [see: paragraph 0025].

	Regarding claim 7, “wherein the first search is for data or metadata of files in the system …” [note: paragraph 0025 the text selection is not limited to text however, images or other types of data may also be selected for searching; paragraph 0015].

	Regarding claim 8, “wherein the first search is performed through metadata for a plurality of different files having different file types …” [note: paragraph 0015 searches are performed using metadata and capable of searching image files, sound, MPEG files or other file types that may exist].

Regarding claim 9, “wherein the input for the second search comprises text currently highlighted in the application …” [note:  paragraph 0010 highlighting; and paragraph 0029 a user may highlight text].

Regarding claim 10, “wherein a user is automatically presented with a list of items associated with the application or file being processed…” [note: Figure 2 (106) return results].

Regarding claim 11, Baird et al. teaches “wherein the search is a system wide search …”  [see: paragraph 0012 invention described with respect to word processing applications (i.e. text applications) however other implementations can apply; paragraph 0036 system is integrated with operating system so as to be available to all applications or may be application specific search (i.e. system wide search) ].

Regarding claim 12: “wherein the first search through items each having a persistent identifier” [note: paragraph 0032 “a user ID may be utilized” ].

Regarding claim 13: “displaying, within the application, the first search query in the second search input field” [note: paragraph 0034 display results; paragraph 0040 customization].

Regarding claim 14: “receiving modifications …” [note: paragraph 0031 fine tuning option].
	
Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive. 
	In the response Applicant’s argued the prior art does not teach a first search and a second search. However, the examiner respectfully maintains the prior art rejection. Note Baird et al. allows for an initial search and a refined search, see paragraphs 0030-0031 fine tune the search. Pre-defined rules may be implemented for the search results, see paragraph 0027.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169